         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 1 of 15

                                                                                                                       CLERK OF STATE COURT
                                                                                                                       COBB COUNTY, GEORGIA

                                           20200909 LASTNAME FIRSTNAME PLT ANSWERS TO DEF ROGS-
                                           20210301 GRIFFIN INETA PLT DISCLOSURE-
                                                                                                                          21-A-760
                           IN THE STATE COURT OF COBB COUNTY                                                          MAR 01, 2021 05:41 PM
                                    STATE OF GEORGIA

CORNELIOUS TUGGLE;

      Plaintiff,                                                                                  CIVIL ACTION

v.                                                                                                FILE NO. _________________

DOKO HAY d/b/a DHUGOHAY TRUCKING;

        Defendants.

________________________________________________________________________

                                   COMPLAINT FOR DAMAGES

        COMES NOW PLAINTIFF, by and through counsel of record, and files this Complaint for

Damages showing this Honorable Court as follows:

                                                             1.

        This is an action for personal injury damages arising out of a collision involving a tractor-

trailer operated by Defendant DOKO HAY d/b/a DHUGOHAY TRUCKING (hereinafter “DHUGOHAY

TRUCKING”) and its driver, DOKO HAY and Plaintiff’s vehicle that occurred on I-75 South at or near

South Marietta Parkway on October 16, 2019 in Cobb County. Georgia.

                                PARTIES, JURISDICTION, AND VENUE

                                                             2.

        At the time of the collision described in this Complaint, Defendant DOKO Hay was

doing business as DHUGOHAY TRUCKING.

                                                             3.

        At all times material to this Complaint, DHUGOHAY TRUCKING was registered with the

United States Department of Transportation’s Federal Motor Carrier Safety Administration as an

interstate motor carrier of property.




                                COMPLAINT FOR DAMAGES – Page 1
         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 2 of 15



                                                  4.

        At all times material to this Complaint, DHUGOHAY TRUCKING was registered with the

United States Department of Transportation’s Federal Motor Carrier Safety Administration as a for-

hire interstate motor carrier of property.

                                                  5.

        At all times material to this Complaint, the United States Department of Transportation’s

Federal Motor Carrier Safety Administration (“FMCSA”) assigned DHUGOHAY TRUCKING with

USDOT No. 2970135.

                                                  6.

        At all times material hereto, DHUGOHAY TRUCKING was subject to the Federal Motor

Carrier Safety Regulations and all subsequent amendments thereto, promulgated, approved, and

adopted by the United States Department of Transportation (“USDOT”) contained in Title 49 of

the Code of Federal Regulations and as approved and adopted by the State of Georgia.

                                                  7.

        At all times material hereto, DHUGOHAY TRUCKING was not permitted to operate a motor

vehicle over the public roadways unless it as a motor carrier had obtained and had in effect the

minimum levels of financial responsibility as set forth in 49 CFR § 387.9.

                                                  8.

        At all times material hereto, DHUGOHAY TRUCKING was required 49 CFR § 387.9 to have

in effect and did have in effect a policy of motor vehicle insurance with liability limits of at least

$750,000.00.

                                                  9.

        At all times material hereto, DHUGOHAY TRUCKING was required 49 CFR § 387.9 to

have in effect and did have in effect a policy of motor vehicle insurance with liability limits of at

least $750,000.00 that was issued by Platinum Transport Insurance RRG, Inc.




                                COMPLAINT FOR DAMAGES – Page 2
         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 3 of 15



                                               10.

        At the time of the collision described in this Complaint, defendant DHUGOHAY

TRUCKING had automobile liability coverage for compensatory damages that were caused

through the negligent operation of the commercial motor vehicle that defendant DHUGOHAY

TRUCKING was operating at the time of the subject collision.

                                                 11.

        The liability coverage for the collision described in this Complaint is being provided to

defendant DHUGOHAY TRUCKING through a primary policy of insurance issued by Platinum

Transport Insurance RRG, Inc., which provides coverage to defendant DHUGOHAY TRUCKING for

compensatory damages, including bodily injury, that were caused through the negligent operation

of the commercial motor vehicle that defendant DHUGOHAY TRUCKING was operating at the

time of the subject collision.

                                                 12.

        The liability coverage for the collision described in this Complaint is being provided to

defendant DHUGOHAY TRUCKING through a primary policy of insurance issued by Platinum

Transport Insurance RRG, Inc. and further identified as Policy Number PTI000401-02, which

provides coverage to defendant DHUGOHAY TRUCKING for compensatory damages, including

bodily injury, that were caused through the negligent operation of the commercial motor vehicle

that defendant DHUGOHAY TRUCKING was operating at the time of the subject collision.

                                                13.

        At the time of the collision described in this Complaint, DOKO HAY was operating a

commercial motor vehicle over the public roadways in Cobb County, Georgia.

                                                14.

        At the time of the collision described in this Complaint, DOKO HAY was operating a tractor-

trailer owned by Defendant DHUGOHAY TRUCKING over the public roadways in Cobb County,

Georgia.



                                 COMPLAINT FOR DAMAGES – Page 3
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 4 of 15



                                                15.

       At the time of the collision described in this Complaint, DOKO HAY was operating a tractor-

trailer with the permission of Defendant DHUGOHAY TRUCKING over the public roadways in

Cobb County, Georgia.

                                                16.

       At the time of the collision described in this Complaint, DOKO HAY was responsible for the

safe and reasonable operation of a commercial motor vehicle over the public roadways within and

throughout the State of Georgia.

                                                17.

       At all times material hereto, DOKO HAY was subject to the Federal Motor Carrier Safety

Regulations and all subsequent amendments thereto, promulgated, approved, and adopted by

the United States Department of Transportation contained in Title 49 of the Code of Federal

Regulations.

                                                18.

       At the time of the collision described in this Complaint, Defendant DOKO HAY was a

permissive driver.

                                                19.

       At the time of the collision described in this Complaint, Defendant DOKO HAY was a

permissive driver and covered by a policy of automobile liability insurance.

                                                20.

       At the time of the collision described in this Complaint, Defendant DOKO HAY was a

permissive driver and covered by a policy of automobile liability issued by Platinum Transport

Insurance RRG, Inc.

                                                21.

       Defendant DOKO HAY resides at 5400 Silvergate Street, Bakersfield, CA 93313 and may

be served with a copy of the summons and complaint at this address.



                               COMPLAINT FOR DAMAGES – Page 4
             Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 5 of 15



                                               22.

         Defendant DOKO HAY resides at 1801 Birchcrest Drive, Charlotte, North Carolina 28205

and may be served with a copy of the summons and complaint at this address.

                                               23.

         The Federal Motor Carrier Safety Regulations require that every interstate motor carrier

(of property or passengers) shall designate a process agent, upon whom court papers may be

served in any legal proceeding brought against such motor carrier. This designation shall be

made for each State, in which the motor carrier is authorized to operate and for each State

traversed during such operations. DHUGOHAY TRUCKING hired: #1 A+ Agents of Process Inc.

to be its Blanket Company and designated as its process agent: Renee Lamback, 7980 Errol Drive,

Lithonia Georgia, 30058.

                                               24.

         DHUGOHAY TRUCKING may be served with summons and complaint through the BOC-3

Designated Process Agent: Renee Lamback, 7980 Errol Drive, Lithonia Georgia, 30058.

                                               25.

         Once served with process, DHUGOHAY TRUCKING is subject to the jurisdiction of this

Court.

                                               26.

         DHUGOHAY TRUCKING was properly served with process in this civil action.



                                               27.

         DHUGOHAY TRUCKING was sufficiently served with process in this civil action.

                                               28.

         Venue in the above-styled civil action is proper in this County and Court as to DHUGOHAY

TRUCKING.

         .



                               COMPLAINT FOR DAMAGES – Page 5
         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 6 of 15



                                                   29.

        Once served with process, DOKO HAY is subject to the jurisdiction and venue of this Court.

                                                   30.

        DOKO HAY was properly served with process in this civil action.

                                                   31.

        DOKO HAY was sufficiently served with process in this civil action.

                                                   32.

       Venue in the above-styled civil action is proper in this County and Court as to DOKO HAY.

                                                  FACTS

                                                   33.

        Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                   34.

        On October 16, 2019 at approximately 5:15 p.m., Defendant DOKO HAY was operating a

tractor-trailer traveling south on I-75 at or near South Marietta Parkway.

                                                   35.

        On October 16, 2019, at approximately 5:15 p.m. Defendant DOKO HAY attempted to

make a lane change.

                                                   36.

        On October 16, 2019, at approximately 5:15 p.m., Defendant DOKO HAY attempted to

move the tractor-trailer into the third traffic lane of I-75.

                                                   37.

        On October 16, 2019, at approximately 5:15 p.m. Defendant DOKO HAY’s tractor-trailer

collided into Plaintiff’s vehicle.




                                 COMPLAINT FOR DAMAGES – Page 6
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 7 of 15



                                                 38.

       On October 16, 2019, at approximately 5:15 p.m. when Defendant DOKO HAY attempted

to move his tractor-trailer into the third traffic lane of I-75, he did not see that that the lane was

already occupied by Plaintiff’s vehicle.

                                                 39.

       Diagram No. 1 below is a not to scale diagram depicting the collision described in this

Complaint.




                                           Diagram No. 1

                                                 40.

       An officer from the Cobb County Police Department investigated this collision described

in this Complaint.

                                                 41.

       An officer from the Cobb County Police Department concluded that the collision

described in this Complaint was solely caused by Defendant DOKO HAY.




                               COMPLAINT FOR DAMAGES – Page 7
         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 8 of 15



                                                 42.

        A police officer cited Defendant DOKO HAY with a violation of Georgia law.

                                                 43.

        A police officer cited Defendant DOKO HAY with a violation of Georgia law for failure to

use a turn signal.

                                                 44.

        Officer Wilson cited Defendant DOKO HAY with a violation of OCGA § 40-6-123.

                                                 45.

        In Georgia, paying one’s ticket online results in what is called a “bond forfeiture.”

                                                 46.

        The Official Code of Georgia Annotated (O.C.G.A.) § 40-13-58 considers paying one’s

ticket online as the same as showing up to court and entering a guilty plea.

                                                 47.

        Defendant DOKO HAY pled guilty by way of bond forfeiture to violating OCGA § 40-6-

123 at the time of the collision described in this Complaint.

                                                 48.

        Defendant DOKO HAY violated of OCGA § 40-6-123 at the time of the collision

described in this Complaint, which caused the collision described in this Complaint.

                                                 49.

        Defendant DHUGOHAY TRUCKING conducted its own investigation into the cause of

the subject collision.

                                                 50.

        Defendant DHUGOHAY TRUCKING concluded that Defendant DOKO HAY violated of

OCGA § 40-6-123 at the time of the collision described in this Complaint.




                               COMPLAINT FOR DAMAGES – Page 8
         Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 9 of 15



                                                   51.

        Defendant DHUGOHAY TRUCKING concluded that Defendant DOKO HAY violated of

OCGA § 40-6-123 at the time of the collision described in this Complaint, which caused the

collision described in this Complaint.

                                                   52.

        Defendant DHUGOHAY TRUCKING concluded that Defendant DOKO HAY was the sole

cause of the subject collision.

                                                   53.

        No act or failure to act on the part of any Plaintiff caused or contributed to the cause of the

collision described in this Complaint.

                                                   54.

        No act or failure to act on the part of any third party caused or contributed to the collision

described in this Complaint.

                                                   55.

        No act or failure to act on the part of any third party caused or contributed to the injuries

suffered by Plaintiff in the collision described in this Complaint.

                                                   56.

        No act or failure to act on the part of a Plaintiff caused or contributed to the cause of her

claimed injuries.

                                                   57.

        No act or failure to act on the part of any third party caused or contributed to the collision

described in this Complaint.

                                                   58.

        Plaintiff was an innocent victim of the collision described in this Complaint.




                                  COMPLAINT FOR DAMAGES – Page 9
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 10 of 15



                                                 59.

       The collision described in this Complaint caused Plaintiff to suffer injuries, losses, and

damages.



                                                 60.

       Defendant DHUGOHAY TRUCKING agrees that Defendants should fully and fairly

compensate Plaintiff for all injuries, losses, and damages that Plaintiff proves were more likely than

not caused by the collision described in this Complaint.

                                                 61.

       Defendant DOKO HAY agrees that Defendants should fully and fairly compensate Plaintiff

for all injuries, losses, and damages that Plaintiff proves were more likely than not caused by the

collision described in this Complaint.

                        COUNT I - LIABILITY OF DEFENDANT MOTOR CARRIER

                                         DHUGOHAY TRUCKING

                                                 62.

       Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                 63.

       DHUGOHAY TRUCKING was the owner of the tractor-trailer described in this Complaint.

                                                 64.

       DHUGOHAY TRUCKING was the owner of the trailer described in this Complaint.

                                                 65.

       DHUGOHAY TRUCKING was the motor carrier responsible for the hiring, training

qualifying and supervising of all drivers operating its tractor-trailers, including for DOKO HAY.




                               COMPLAINT FOR DAMAGES – Page 10
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 11 of 15



                                                  66.

        DHUGOHAY TRUCKING negligent in the following ways:

        a.      Negligently inspecting the tractor-trailer that Defendant DOKO HAY was operating

                at the time of the collision described in this Complaint;

        b.      Negligently maintaining the tractor-trailer that Defendant DOKO HAY was operating

                at the time of the collision described in this Complaint;

        c.      Negligently failing to keep the tractor-trailer that Defendant DOKO HAY was

                operating at the time of the collision described in this Complaint in proper repair and

                working order;

        d.      Negligently hiring or contracting with Defendant DOKO HAY to drive the tractor-

                trailer at issue;

        e.      Negligently training Defendant DOKO HAY;

        f.      Negligently entrusting Defendant DOKO HAY to drive the tractor-trailer in a

                reasonably safe manner;

        g.      Negligently retaining Defendant DOKO HAY to drive the tractor-trailer at issue;

        h.      Failing to supervise Defendant DOKO HAY; and

        i.      Otherwise failing to act as a reasonably prudent company under the circumstances.

                                                  67.

        Defendant DHUGOHAY TRUCKING was also negligent per se in the cause of this collision

by operating the subject tractor-trailer in violation of O.C.G.A. § 40-6-48.

                                                  68.

        As a direct and proximate result of the negligence of Defendant motor carrier DHUGOHAY

TRUCKING and its driver, DOKO HAY, in the ensuing collision, Plaintiff’s sustained injuries.




                                 COMPLAINT FOR DAMAGES – Page 11
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 12 of 15



                                                   69.

       Defendant motor carrier DHUGOHAY TRUCKING, and its driver, DOKO HAY, are liable for

all damages allowed by law for the injuries, damages, and losses sustained by Plaintiff as a result of

the collision described in this Complaint.



         COUNT II: RESPONDENT STATE LIABILITY OF DEFENDANT DHUGOHAY TRUCKING

                            FOR NEGLIGENCE OF ITS DRIVER DOKO HAY

                                                   70.

       Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                   71.

       At all relevant times, DOKO HAY owed the following civil duties to Plaintiff but violated those

duties in the following ways:

       a.      Colliding into that was next to him;

       b.      Failing to keep a proper lookout for traffic;

       c.      Failing to make reasonable and proper observations while driving;

       d.      Failing to drive at a reasonable and prudent speed under the conditions;

       e.      Failing to drive at a reasonable distance;

       f.      Failing to obey traffic laws; and

       g.      Otherwise failing to act reasonably and prudently as a driver should under the

               circumstances.

                                                   72.

       Defendant DOKO HAY was also negligent per se in the cause of this collision.



                                                   73.

       DHUGOHAY TRUCKING ’s driver DOKO HAY was also negligent per se in that he violated

a number of laws and regulations governing his operation of a vehicle, including:



                                COMPLAINT FOR DAMAGES – Page 12
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 13 of 15



        a.      Failure to Maintain Lane (O.C.G.A. § 40-6-48);

        b.      Failing to Drive with Due Care (O.C.G.A. § 40-6-241); and

        c.      Failing to Obey Traffic Laws (O.C.G.A. § 40-6-1);

        d.      Failing to Turn Safely (O.C.G.A . §40-6-123).

                                                   74.

        DHUGOHAY TRUCKING ’s driver DOKO HAY was also negligent per se in the cause of this

collision by operating the subject tractor-trailer in violation of O.C.G.A. § 40-8-7.

                                                   75.

        As a direct and proximate result of the negligence of Defendant DOKO HAY, Plaintiff

sustained injuries, losses and damages.

                                                   76.

        Defendant DHUGOHAY TRUCKING is responsible and liable for the negligent acts of its

driver, DOKO HAY, under a theory of respondeat superior and control.

                                                   77.

        As a direct and proximate result of the negligence and negligence per se of Defendant DOKO

HAY, Plaintiff incurred and is entitled to recover special damages, including, but not limited to, past

and future medical expenses and past and future lost income, and other miscellaneous expenses,

in an amount that will be proved at trial. Plaintiff is also entitled to recover for their general damages,

including past and future pain and suffering and related damages.

         COUNT III: COMBINED AND CONCURRING LIABILITY FOR COMPENSATORY DAMAGES

                                                   78.

        Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                   79.

        Defendant DHUGOHAY TRUCKING and/or its driver, DOKO HAY acted in a manner

which either alone, and/or combined and concurring with the actions of the other such Defendant’s




                                COMPLAINT FOR DAMAGES – Page 13
        Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 14 of 15



acts of negligence described herein, directly and proximately caused the collision and Plaintiff’s

injuries, losses and damages.

                                                  80.

        As a direct and proximate result of the negligence of Defendant DHUGOHAY TRUCKING

and its driver, DOKO HAY, Plaintiff was physically injured, have suffered, and will continue to

suffer pain, disability, loss of earning capacity, loss of enjoyment of life, anxiety, and related

damages.

                                                  81.

        As a direct and proximate result of the breaches of duty by Defendant DHUGOHAY

TRUCKING and its driver, DOKO HAY, Plaintiff is entitled to recover fair and full compensation

for all injuries and damages that have been suffered as a proximate result of the collision and that

will be suffered in the future as a result of the collision, including, without limitation, all special

damages and compensatory damages, medical expenses, lost wages, and other necessary

expenses, as well as fair and full compensation for all pain and suffering, including physical pain,

mental and emotional suffering, shock of impact, disability, worry, anxiety, loss of enjoyment of

life, loss of capacity to work, and other categories of damages provided for under the law.

                                                  82.

        To the extent that a jury awards Plaintiff compensatory damages in this case, Defendant

MIDWAY INSURANCE MANAGEMENT is liable to pay Plaintiff such jury award at ;east up to the

limits provided by its automobile liability policy of insurance in effect at the time of the collision.




                               COMPLAINT FOR DAMAGES – Page 14
      Case 1:21-cv-01388-MLB Document 1-1 Filed 04/07/21 Page 15 of 15



      WHEREFORE, Plaintiff prays that the following relief be granted:

      a)     A trial by jury;

      b)     For Summons and Complaint to issue against each Defendant;

      c)     For judgment against each Defendant to compensate Plaintiff for past and future

             injuries, losses and damages;

      d)     For judgment against each Defendant for attorneys’ fees and expenses of

             litigation;

      e)     For judgment against Defendant motor carrier and its driver for punitive damages

             as shown to be fair and appropriate at the trial of this case;

      f)     Court costs, discretionary costs, and prejudgment interest; and

      g)     For all such further and general relief which this Court deems just and proper.




      Dated this 1st day of March 2021.

                                            WITHERITE LAW GROUP, LLC

                                            /s/ R. Sean McEvoy
                                            R. SEAN MCEVOY
                                            GEORGIA STATE BAR NUMBER 490918
                                            ATTORNEY FOR PLAINTIFF

600 WEST PEACHTREE STREET, NW, SUITE 740
ATLANTA, GA 30308
TELEPHONE: 470-480-7540
FACSIMILE:   470-480-5095
E-MAIL:      SEAN.MCEVOY@WITHERITELAW.COM




                                COMPLAINT FOR DAMAGES – Page 15
